DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 09/03/21 have been fully considered and are persuasive. Applicant’s amendments to the claims have overcome the 35 USC 102 rejections previously set forth in the final office action mailed 07/06/21. 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 19 and 20, directed to an invention non-elected without traverse (see office action dated 8/13/2020).  Accordingly, claims 19 and 20 have been cancelled.

Reason for Allowance
Claims 1-8, 10-11, 13-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re. claim 1, the prior arts fail to disclose, teach, or suggest the occlusive implant as claimed including an expandable framework having a height and a plurality of support members which defines a recess, a first occlusive member, a central hub member, an occlusive disk and wherein the expandable framework is configured to shift between a first configuration and a second configuration, wherein the height of the expandable framework remains substantially the same in both the first configuration and the second configuration. Claims 2-8 and 10 are also allowed for depending on allowed claim 1 directly or ultimately.
the combination of an expandable framework having a first height and a plurality of support members which defines a recess, a first occlusive member, a central hub member, an occlusive disk and wherein the first height of the expandable framework remains substantially the same in both the expanded configuration and the collapsed configuration. Claims 13-16 and 18 are allowable for depending from claim 11 directly or ultimately.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Clark et al., US20130138138, Fig. 3-4, discloses an occlusive device having an expandable framework, a central hub, but does not disclose a first occlusive member and an occlusive disk as claimed.
-	Tischler et al., US20150196300, Figs. 3A, discloses an occlusive device having an expandable frame work, a central hub, an occlusive disk. However Tischler does not disclose a first occlusive member as claimed.
-	Obradovic , US20170156898, Figs. 2-3, discloses an occlusive device having an expandable frame work, a central hub, an occlusive disk. However Obradovic does not disclose a first occlusive member as claimed.
-	Tischler , US20140074151, Fig. 1A, discloses a medical device having an expandable framework, a central hub, an occlusive disk. However Tischler does not disclose a first occlusive member as claimed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771